ORDER

PER CURIAM.
Gerald Thornton, appellant, appeals the judgment denying his Rule 29.15 motion for post-conviction relief, without an evi-dentiary hearing. He was convicted of voluntary manslaughter armed criminal action and his conviction was affirmed by this court in State v. Thornton, 982 S.W.2d 821 (Mo.App.E.D.1998). Appellant contends that the motion court erred in denying his motion without an evidentiary hearing because the record leaves a definite and firm impression that his trial counsel was ineffective for failing to: (1) perfect service on Detective Rodger Moss and call him to testify; and (2) object to the prosecutor having appellant perform a demonstration with the knife used in the stabbing and, subsequently, with a ruler.
*457We have reviewed the briefs and the record on appeal. No error of law appears. An extended opinion reciting the facts and restating principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).